Citation Nr: 1219383	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge from active service connection from May 1966 to February 1967 is considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant had active service from May 1966 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant's character of discharge, under other than honorable conditions, was a regulatory bar to VA benefits under 38 C.F.R. § 3.12(d).

In March 2009, a Central Office hearing was held before a Veterans Law Judge who is no longer at the Board.  In June 2009 and March 2011, this matter was remanded for further development.

In May 2012, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant entered active duty in May 1966 and was discharged in February 1967 under conditions other than honorable.  

2.  The appellant had unauthorized absence on two occasions during his brief period of service, during which he lost 56 days. 

3.  The appellant accepted an undesirable discharge in lieu of facing court martial for his offenses.

4.  The evidence preponderates against a finding that the appellant was insane at the time of commission of the in-service offenses.  



CONCLUSION OF LAW

The appellant's discharge from service under other than honorable conditions was under dishonorable conditions for VA purposes, thus constituting a bar to the payment of VA monetary benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. § 3.12 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Where the issue involves the character of a veteran's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in August 2006.  The letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The Board finds that this letter was sufficient to notify the appellant of the criteria applicable to his claim.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment and personnel records, as well as post-service reports of private treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Moreover, the appellant was afforded VA examinations in October 2009 and May 2011.  The Board finds that the May 2011 examination is adequate because, as shown below, it was based upon consideration of the appellant's pertinent history, and because it describes whether or not the appellant was insane during the time of his in-service offenses in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a). 

Acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits (but not to benefits under Chapter 17 of Title 38).  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A discharge or release because of willful and persistent misconduct will also be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.   38 C.F.R. § 3.12(d)(4). 

If the appellant was absent without leave (AWOL), which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The U.S. Court of Appeals for Veterans Claims (Court) has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides that when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").  

In this case, the appellant is seeking to be declared eligible for VA benefits.  He filed an original application for compensation benefits in June 2006.  The appellant maintains that he initially was a good soldier, but that his behavior in service changed due to harassment and abuse from a staff sergeant.  He claims that he was raped and physically assaulted by this staff sergeant.  In addition, he reports that his life was threatened and other superior officers would not help him.  He also reports that he had leg pain that impacted his ability to perform in training.  He went AWOL and also faked a suicide attempt in order to get away from the abusing sergeant, and ultimately to receive a discharge from service.  As a result, he believes he developed posttraumatic stress disorder (PTSD).  He admits he was young (age 17), immature, with personal problems and a deprived background when he entered service.  See September 2006 statement; April 2007 statement; October 2007 substantive appeal; and March 2009 as well as May 2012 hearing testimony.

With regard to the Veteran's statements, the Board notes a significant inconsistency.  Indeed, in the majority of his statements, to include his testimony before the undersigned, he indicates that his drug overdose was unintentional and that he was taking drugs prescribed to him to help get some rest.  However, in his March 2009 hearing testimony he appears to admit that the overdose was intentional, and was done to get him out of the service and away from a particular Seargent that he claimed had been abusive to him.  While many of the Veteran's statements pertaining to service have been consistent over time, the contradiction with respect to the alleged drug overdose cannot be overlooked.  Given his varied accounts of that incident, he is deemed not credible as to the circumstances of that event.  Moreover, such inconsistency calls into question the reliability of his statements as a whole.  

The Board has determined that the evidence of record preponderates against a finding that the appellant was insane at the time he committed the offenses leading to his undesirable discharge.  Indeed, the available service treatment records do not indicate any psychotic episode during service.  The Veteran was seen and treated in August 1966 for an attempted suicide (the drug overdose referenced above) in which he was found to have an emotionally unstable personality.  It was further noted that he was more than able to distinguish between right and wrong.

In an undated post-service letter, M. S. R., M.D. indicated that the appellant suffered from PTSD as a result of his military experience.

In a January 2008 letter, C. S. S., Ph.D. indicated that the appellant has never had a personality disorder.  He stated that the appellant was "somewhat depressed and anxious."  An express diagnosis of a chronic acquired psychiatric disorder was not rendered, however.

On October 2009 VA evaluation, the examiner indicated that based on the available evidence of record it was not possible to state whether or not the appellant was insane at the time of his in-service offenses.  He did state, however, that there was nothing in the record to suggest that the appellant did not know right from wrong or that he was insane.

In an undated, unsigned letter (to which was attributed to a R. L., M.D.), it was noted:

"After reviewing the records that were presented to me in reference to [the appellant] it is my opinion that [he] was as least as likely as not to be temporarily insane at the time he acted out in the military in order to get out of the situation.   Personality disorders in individuals are susceptible to breakdown on exposure stress according to the Merek Manual.  Suicide gestures are predominately communicative in nature.  According to the Merek Manual, suicidal behavior by most persons who attempt suicide are ambivalent about their wish to die and a suicide attempt may result from a strong wish to live and a need to communicate a plea for help.  [The appellant's] behavior was a deviation of his normal behavior, and interfered with the peace of society, and became antisocial and could not adapt to the military."

On May 2011 VA evaluation, the examiner addressed the unsigned, undated letter, indicating that such appeared to be a fraud.  Additionally, the examiner searched the local directory and the internet and found nobody practicing at that address with the name that was written on the letter.  The examiner also opined that there existed no rational way that the appellant could be considered as insane or even temporarily insane as to his going AWOL or making the alleged "overdose" attempt.  He reasoned that the appellant did so fully with the intent to extract himself from the military.  Moreover he indicated that had the appellant intended to die from the alleged "overdose" he would have manifested symptoms of depression after being hospitalized; however, the appellant was quickly socializing with others, eating and sleeping well, and found no need for treatment of his depression.  Based on the information of record, the psychiatrist found that it was far less likely than not that the appellant was insane, temporarily or otherwise.

The appellant's DD Form 214 reveals that he was discharged from active duty service in February 1967 under "conditions other than honorable."  He was 17 years of age when he joined the Marine Corps, and had an 8th grade education.  His service personnel records (SPRs) reveal that the he received an undesirable discharge because of unfitness to serve due to homosexuality.  His SPRs indicate that in September 1966 he confessed to a homosexual act with a civilian. Furthermore, he was convicted in a Special Court Martial in September 1966 for malingering for the purposes of avoiding duty.  Specifically, it was noted that he had intentionally tried to injure himself by way of an overdose of aspirin, nerve pills, and sleeping pills on August [redacted], 1966.  Moreover, it was also documented he went AWOL for a total of 56 days on two separate occasions.  He also was held in confinement on several occasions.  An in-service medical evaluation diagnosed an emotionally unstable personality, but with no specific psychiatric disorder.  Additionally, postservice records are devoid of any showing of insanity during the appellant's time in service.  Indeed, while the appellant submitted an undated, unsigned letter documenting that he was temporarily insane during his time in service, the May 2011 VA psychiatrist addressed the undated, unsigned private letter and determined that such letter was fraudulent.  The Board has no reason to doubt the psychiatrists' opinion and finds that such has the greater probative value in this matter.   

As to the military discharge based on homosexuality, only homosexual acts involving aggravating circumstances or other factors affecting the performance of duty can be considered a dishonorable discharge.  38 C.F.R. § 3.12(d)(5).  Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status. Id.  In the present case, according to a statement in his SPRs the appellant confessed to engaging in a homosexual act with a civilian during a period in which he was AWOL.  The appellant has subsequently recanted his previous admission, asserting that he only confessed to homosexuality in order to receive a discharge from service due to threats on his life from a staff sergeant. See October 2007 substantive appeal.  In any event, any alleged in-service homosexual act here is not a bar to VA benefits under the current version of 38 C.F.R. § 3.12(d)(5).  Engaging in a homosexual act with a civilian does not constitute an aggravating circumstance under this regulation.  As such, if a homosexual act with a civilian did occur during service, it is not a regulatory bar to VA benefits.  Therefore, as discussed above, the Board will only consider his discharge in the context of willful and persistent misconduct, which as noted, is a regulatory bar to VA benefits.  38 C.F.R. § 3.12(d)(4). 

The appellant's abovementioned actions cannot reasonably be described as either isolated or infrequent.  Rather, his unauthorized absences covered 56 days over two relatively close periods of time and were almost immediately followed by the appellant's own reasons why he should not remain in the military, via an alleged overdose attempt.  Thus, these actions were willful and persistent.  As such, the appellant does not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  With regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance...could not constitute a minor offense."  The Board finds in this case that the appellant's misconduct is the type of offense that was willful and persistent, and that would interfere with his military duties, and indeed preclude his performance.  Therefore, his offenses cannot be considered to be minor offenses.  Id.; see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  

Because of the appellant's willful and persistent misconduct, which is not characterized as a minor offence, because he accepted undesirable discharge in lieu of court martial, and because there is no evidence to suggest that he was insane at the time, his discharge must be considered as having been under dishonorable conditions.  For the reasons stated above, the Board finds that the character of the appellant's discharge is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4).  The benefit-of-the-doubt doctrine is therefore not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


						(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge constitutes a bar to payment of VA benefits, and the appeal is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


